                                      Case 19-11095             Doc 1        Filed 05/13/19           Page 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                     Chapter      11
                                                                                                                         Check if this an
                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JRV Group USA L.P., a Delaware limited partnership

2.   All other names debtor       FDBA Erwin Hymer Group USA L.P.
     used in the last 8 years     DBA American Fastbacks, Inc.
     Include any assumed          DBA American Pride
     names, trade names and       DBA American Built
     doing business as names      DBA Cliffride

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  1945 Burgundy Place
                                  Ontario, CA 91761
                                  Number, Street, City, State & ZIP Code                        P.O. Box, Number, Street, City, State & ZIP Code

                                  San Bernardino                                                Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.erwinhymergroup.com


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
                                        Case 19-11095               Doc 1        Filed 05/13/19            Page 2 of 18
Debtor    JRV Group USA L.P., a Delaware limited partnership                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3362

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                  Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                    Case 19-11095                Doc 1        Filed 05/13/19            Page 3 of 18
Debtor   JRV Group USA L.P., a Delaware limited partnership                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 19-11095                 Doc 1          Filed 05/13/19                 Page 4 of 18


•debtor   JRV Group USA L.P., a Delaware limited partnership                                      Case number (it known)
          Kiame



          Request for Re    f, Declaration, and Signatures

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
              imprisonment for up to 20 years, orbotti. 18 U.S.C. §§ 152.1341,1519,and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and comect.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on         05/13/2019


                                                                                                         JRV Group USA Management Corporation,
                                                                                                         General Partner
                                 Signature         oriZed representative of debtor                       Printed name


                                          3y: Mark Welgel, President and Sole
                                  Title   Director




18. Signature of attorney
                                                            -z.siL                                        Pate    ns/i3/2ni9
                                  Signature of attorney for debtor                                               MM / DD / YYYY


                                  Colin R. Robinson
                                  Printed name

                                  PachulskI Stana Zlehl & Jones LLP
                                  Firm name

                                  919 N. Market Street
                                  17th Floor
                                  Wilmington, DE _1_9899
                                  t^iumber. Street, City, State & ZIP Code


                                  Contact phone      302-652-4100                 Email address      crobinson@pszjlaw.com

                                  5524 DE
                                  Bar number and State




  Offidal Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 4
                     Case 19-11095    Doc 1     Filed 05/13/19     Page 5 of 18



                                 JRV GROUP USA L.P.
                      WRITTEN CONSENT OF THE GENERAL PARTNER

        The undersigned, JRV Group USA Management Corporation, a Delaware corporation

(the “Corporation”) being the sole general partner (the “General Partner”) of JRV GROUP USA

L.P., a Delaware limited partnership (the “Limited Partnership”) does hereby (i) approve of the

following resolutions which in the judgment of the General Partner are desirable and in the best

interests of the Limited Partnership; (ii) consent to the adoption of the resolutions without a

meeting, as though said resolutions were adopted at a duly convened meeting of the General

Partner and the Limited Partnership; and (iii) waive all requirement of notice, whether statutory

or otherwise:

        WHEREAS, the General Partner has determined that it is desirable and in the best

interests of the General Partner and the Limited Partnership and its creditors, employees, and

other interested parties that a petition be filed by the Limited Partnership seeking relief under the

provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

        NOW, THEREFORE, BE IT

        RESOLVED, that Mark Weigel, President of the General Partner (the “GP Authorized

Officer,” and with the LP Authorized Officer, defined below, the “Authorized Officers” and each

an “Authorized Officer”) is authorized and is directed on behalf of the Corporation in its capacity

as General Partner of the Limited Partnership to execute and verify a petition in the name of the

Limited Partnership under Chapter 11 of the Bankruptcy Code and to cause the same to be filed

in any United States Bankruptcy Court where venue is proper under the Bankruptcy Code in

such form and at such time as Authorized Officer shall determine (the “Petition”);

        FURTHER RESOLVED, that any Authorized Officer is authorized to execute and to

file or cause to be executed and to be filed (or direct others to do so on his behalf as provided


DMS 14426548.4
DOCS_LA:321807.4 47430/001
                     Case 19-11095    Doc 1     Filed 05/13/19     Page 6 of 18



here) motions to obtain postpetition financing and obtain permission to use existing cash

collateral according to the terms which may be negotiated by the management of the Limited

Partnership and/or the General Partner on behalf of the Limited Partnership, and enter into any

pledge and grant liens on any or all of its assets as may be contemplated by or required under the

terms of such postpetition financing or cash collateral agreement, and in connection therewith;

        FURTHER RESOLVED, that the LP Authorized Officer shall be, and is, authorized to

(1) execute, deliver and perform under any necessary, appropriate, desirable or advisable loan

documents, cash collateral agreements and related ancillary documents (including letters,

notices, instruments and certificates), (2) borrow up to the full amount of any such postpetition

financing (and assumption of all obligations in connection therewith), (3) pay all principal,

interest, expenses and other amounts as may from time to time be owing thereunder and (4)

perform any and all obligations and consummate any and all transactions contemplated thereby

or in connection therewith (including the making of all representations and warranties and

compliance with covenants thereunder, and use of proceeds thereof);

        FURTHER RESOLVED, that the LP Authorized Officer is authorized to execute and to

file or to cause to be executed and to be filed (or direct others to do so on his behalf as provided

herein) all necessary documents, including, without limitation, all affidavits, declarations,

schedules, motions, lists, applications, pleadings and other papers, and in that connection to

employ and retain all assistance by legal counsel, accountants or other professionals and to take

any and all action which he deems necessary and proper in connection with the Chapter 11 case;

        FURTHER RESOLVED, that any Authorized Officer be, and hereby is, authorized to

employ and retain the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as bankruptcy

counsel for the Limited Partnership in the Chapter 11 case, subject to Bankruptcy Court



                                                 2
DOCS_LA:321807.4 47430/001
                     Case 19-11095    Doc 1    Filed 05/13/19     Page 7 of 18



approval, solely to represent and assist the Limited Partnership in carrying out its duties under

Chapter 11 of the Bankruptcy Code, and any Authorized Officer (whomever he or she may be at

the time) is hereby authorized and directed to execute an appropriate retention agreement, pay

appropriate retainers prior to and immediately upon the filing of the Petition, and to cause to be

filed an appropriate application for authority to retain the services of PSZJ, and the LP

Authorized Officer is authorized and empowered to designate additional counsel in such case if

appropriate;

        FURTHER RESOLVED, that any Authorized Officer be, and hereby is, authorized to

employ and retain the law firm of Barnes & Thornburg LLP as counsel in connection with

certain corporate, litigation, labor, regulatory and general non-bankruptcy matters for the Limited

Partnership under such retainer arrangement as any Authorized Officer may agree, in the Chapter

11 case, subject to Bankruptcy Court approval, with such roles in such matters as any Authorized

Officer may determine in his or her sole discretion;

        FURTHER RESOLVED, that any Authorized Officer is authorized, empowered and

directed to employ the firm of BMC Group, Inc. as notice and claims agent to represent and

assist the Limited Partnership in carrying out its duties under the Bankruptcy Code, and to take

any and all actions to advance the Limited Partnership's rights and obligations; and in connection

therewith, the Authorized Officer, with power of delegation, is hereby authorized and directed to

execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed

appropriate applications for authority to retain the services of BMC Group, Inc.

        FURTHER RESOLVED, that any Authorized Officer be, and hereby is, authorized to

employ and retain the firm of Sherwood Partners Inc. to provide the services of Andrew De

Camara as Chief Restructuring Officer of the Limited Partnership along with additional



                                                3
DOCS_LA:321807.4 47430/001
                     Case 19-11095    Doc 1    Filed 05/13/19    Page 8 of 18



personnel under such retainer arrangement as any Authorized Officer may agree, in the Chapter

11 case, subject to Bankruptcy Court approval, with such roles in such matters as any Authorized

Officer may determine;

        FURTHER RESOLVED, that upon filing of the Petition, Andrew De Camara shall be,

and hereby is, appointed as the Chief Restructuring Officer of the Limited Partnership and its

sole LP Authorized Officer;

        FURTHER RESOLVED, that upon filing of the Petition, Mark Weigel shall resign as

President, Director, and Authorized Officer of the General Partner, the General Partner shall

accept such resignation, and Richard J. Laski shall be, and hereby is, appointed as the sole GP

Authorized Officer effective upon filing of the Petition; following such appointment, all

references herein to “GP Authorized Officer” shall be deemed a reference to Richard J. Laski;

        FURTHER RESOLVED, that the officers of the Limited Partnership, including without

limitation, the Chief Restructuring Officer, shall be indemnified and held harmless by the

Limited Partnership in the manner and scope as provided for officers of the General Partner, as

set forth in Section 1, Article XIV of the Bylaws of the General Partner; provided that the rights

to indemnification pursuant to this resolution are not exclusive of any other right which any

officer may have or hereafter acquire under any agreement.

        FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken by each

Authorized Officer or the General Partner in relation to the Limited Partnership seeking relief

under Chapter 11 of the Bankruptcy Code or in connection with the Chapter 11 case, or any

matter related thereto, be, and hereby are, adopted, ratified, confirmed and approved in all

respects as the acts and deeds of the Limited Partnership;




                                                4
DOCS_LA:321807.4 47430/001
                     Case 19-11095    Doc 1    Filed 05/13/19     Page 9 of 18



        FURTHER RESOLVED, that the Limited Partnership, as a debtor and debtor-in

possession under Chapter 11 of the Bankruptcy Code be, and hereby is, authorized and directed

to take such action, including, but not limited to, the filing a Chapter 11 plan or seeking another

suitable exit from its expected Chapter 11 case;

        FURTHER RESOLVED, that the LP Authorized Officer is authorized and empowered

to execute and deliver for and on behalf of the Limited Partnership, as a debtor and debtor-in-

possession, such agreements, instruments and any and all other documents and amendments

necessary or appropriate to facilitate the transactions contemplated by the foregoing resolutions;

        FURTHER RESOLVED, that in addition to the specific authorizations heretofore

conferred upon an Authorized Officer, the GP Authorized Officer is authorized and directed to

take or to cause to be taken all such further actions, to execute and to deliver or cause to be

executed and to be delivered all such further certificates, agreements, instruments and documents

in the name and on behalf of the Corporation, in its capacity as General Partner of the Limited

Partnership, and to incur all such fees, expenses and other amounts as in his judgment shall be

necessary or advisable in order to carry out fully the intent and purposes of the foregoing

resolutions and each of them;

        FURTHER RESOLVED, that in addition to the specific authorizations heretofore

conferred upon an Authorized Officer, the LP Authorized Officer is authorized and directed to

take or to cause to be taken all such further actions, to execute and to deliver or cause to be

executed and to be delivered all such further certificates, agreements, instruments and documents

in the name and on behalf of the Limited Partnership, and to incur all such fees, expenses and

other amounts as in his judgment shall be necessary or advisable in order to carry out fully the

intent and purposes of the foregoing resolutions and each of them;



                                                   5
DOCS_LA:321807.4 47430/001
                    Case 19-11095    Doc 1    Filed 05/13/19   Page 10 of 18



        FURTHER RESOLVED, that any actions taken by the Authorized Officer prior to the

date set forth below with respect to the matters contemplated by the foregoing resolutions are

hereby ratified, confirmed and approved in all respects.




                                                6
DOCS_LA:321807.4 47430/001
Case 19-11095   Doc 1   Filed 05/13/19   Page 11 of 18
                                         Case 19-11095               Doc 1     Filed 05/13/19            Page 12 of 18
    Fill in this information to identify the case:

    Debtor name    JRV GROUP USA L.P.
    United States Bankruptcy Court for the:   District of Delaware
                                                                               (State)
                              19-                                                                                                               Check if this is an
    Case number (If known):
                                                                                                                                                amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
 Unsecured Claims and Are Not Insiders                                                                                                                        12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


    Name of creditor and complete               Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code         email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional          unliquidated,   claim amount and deduction for value of collateral
                                                                            services, and         or disputed     or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured claim
                                                                                                                  partially          value of
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

1 Diversified Machine Systems     Frank Cabanski Sr.         Trade                                Disputed                                                $131,548.87
  LLC                             Tel: 719‐226‐5066
  1068 Elkton Dr.                 Mobile: 817‐559‐4301
  Colorado Springs, CO 80907      Frank@DMS‐router.com
2 Revchem Composites              Chrisy Loswego             Trade                                                                                          $81,551.67
  PO Box 333                      Tel: 909‐316‐6597
  Bloomington, CA 92316           Mobile: 909‐753‐5961
                                  Closwego@revchem.com
3   Ayvar Security Services, Inc. Rosana Ayvar               Trade                                Disputed                                                  $75,915.32
    4424 Santa Anita Ave, Ste 205 Tel: 626‐758‐1434
    El Monte CA 91731             rosana@ayvarsecurityservic
                                  es.com
4   Bestop                        Shelly Gonzales            Trade                                                                                          $75,805.25
    Lock Box 26638                Tel: 303‐464‐2553
    c/o JP Morgan Chase           Shelly.Gonzales@bestop.co
    26638 Network Place           m
    Chicago IL 60673
5   Fastenal Company              William Han                Trade                                                                                          $75,007.17
    PO Box 769                    Tel: 909‐673‐0127
    Winona, MN 55987              CAONT@stores.Fastenal.co
                                  m
                                  Whan@fastenal.com
6   Omnisource USA                Laura Bullard              Trade                                                                                          $61,563.00
    3810 Garner Rd                Tel: 469‐535‐6664 ext 2001
    Riverside, CA 92501           lbullardl@omnisourceusa.c
                                  om
7   Travelers                     Travelers CL Remittance    Professional                         Disputed                                                  $37,534.35
    PO Box 660317                 Center                     Services
    Dallas, TX 75266‐0317         Tel: 800‐252‐2266 /68
                                  CLdirectbill@Travelers.com
Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                     page 1
DOCS_LA:321511.3
                                   Case 19-11095              Doc 1      Filed 05/13/19            Page 13 of 18
  Debtor        JRV GROUP USA L.P.                                                    Case Number (if known)    19-
                Name



   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral
                                                                      services, and         or disputed     or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if    Deduction for       Unsecured claim
                                                                                                            partially          value of
                                                                                                            secured            collateral or
                                                                                                                               setoff

8 TPG Insurance Services                 Troy Hefner              Trade                     Disputed                                                  $37,361.00
   10373 Trademark Street                Tel: 909‐786‐1770
   Suite F & G                           Mobile:909‐200‐6043
   Rancho Cucamonga, CA 91730            Troy@MyTPG.com
9 Mercedes‐Benz USA, LLC                 Mirek Kozieo             Trade                     Disputed                                                  $36,770.64
   1 Mercedes Drive                      Tel: 201‐505‐4630
   Montvale, NJ 07645                    Mirek.Kozieo@mbusa.com
10 Laser Tech                            Chuck Markley            Trade                                                                               $30,122.65
   7400 Jurupa Ave                       Tel: 951‐354‐7141
   Riverside, CA 92504                   chuck@lasertech911.com
11 Brand Makers                          Auzzy Jensen             Trade                                                                               $28,224.32
   464 South Main Street                 Tel: 801‐798‐6470
   Spanish Forks, UT 84660               Accounting@Brandmakers.
                                         com
                                         auzzy@brandmakers.com
12 TJ Technologies                       Tim Jones                Trade                                                                               $27,923.70
   31919 Rancho California Rd            Tel: 760‐415‐7862
   Ste 200‐442                           Tjones@TJTechlowvolt.com
   Temecula, CA 92591
13 Allied Nationwide Security, Inc.      Jamal Nomair              Trade                                                                              $23,979.90
   7247 Hayvenhurst Ave                  Tel: 310‐752‐4870
   Suite A‐7                             Jamal@AlliedNationwide.co
   Van Nuys, CA 91406                    m
14 Family Events                         Accounting                Trade                                                                              $23,332.00
   838 N. Delaware Street                Tel: 317‐236‐6515
   Indianapolis IN, 46204                Accountingdept@Familyeve
                                         nts.com
15 V1 Motor Specialist Inc               Ming Su                   Trade                                                                              $22,595.00
   449 W. Foothill Blvd. # 168           Tel: 626‐377‐8883
   Glendora, CA 91741                    ming@V1motor.com

16 Foothill Auto Body         Dennis Carrillo              Trade                                                                                      $21,730.00
   9777 Foothill Blvd.        Tel: 909‐987‐4609
   Rancho Cucamonga, CA 91730 dennis.carrillo@foothillauto
                              body.com
17 Westcoast Haulers          Scott Thompson               Trade                                                                                      $21,215.00
   41690 Ivy St, Ste B        Tel: 951‐757‐9100
   Murrieta, CA 92562         wchaulers@gmail.com
18 Ontario Reign                         Katie Miller             Trade                     Disputed                                                  $21,000.00
   901 Via Piemonte                      Tel: 909‐912‐1084
   Ste 370                               Kmiller@Ontarioreign.com
   Ontario, CA 91764




Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                   page 2
DOCS_LA:321511.3
                                   Case 19-11095              Doc 1      Filed 05/13/19            Page 14 of 18
  Debtor        JRV GROUP USA L.P.                                                    Case Number (if known)    19-
                Name



   Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip code    email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral
                                                                      services, and         or disputed     or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if    Deduction for       Unsecured claim
                                                                                                            partially          value of
                                                                                                            secured            collateral or
                                                                                                                               setoff

19 National Coatings & Supplies          William Scroggins            Trade                                                                           $19,934.88
   PO Box 204383                         Tel: 951‐335‐0027
   Dallas, TX 75320‐4383                 william.scroggins@NCS‐
                                         coating.com
20 Dub Publishing, Inc.                  Kiani Tran                   Trade                                                                           $19,000.00
   11803 Smith Avenue                    Tel: 562‐228‐1737
   Santa Fe Springs, CA 90670            Kiani@DubMagazine.com




Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                   page 3
DOCS_LA:321511.3
                                        Case 19-11095                  Doc 1     Filed 05/13/19     Page 15 of 18


                                                             United States Bankruptcy Court
                                                                        District of Delaware
 In re      JRV Group USA LP., a Delaware limited partnership                                             Case No.
                                                                                 Debtor(s)                Chapter       11

                                                        LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule I007(a)(3) for filing in this Chapter 11 Case

Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
business of holder
JRV Group Holding USA LP.                                                                                            99% Partnership Interest
55 West Monroe Street
Suite 2900
Chicago, IL 60603

JRV Group USA Management Corporation                                                                                 1% Partnership Interest
55 West Monroe Street
Suite 2900
Chicago, IL 60603


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, Mark Weigel, President and Sole Director of the General Partner of the partnership named as the debtor in this
case, declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true
and correct to the best of my information and belief.



Date            May 13, 2019


                                                                                                                               Director




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                       Best Case Bankruptcy
                   Case 19-11095      Doc 1     Filed 05/13/19      Page 16 of 18



                         IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

 In re:                                                Chapter 11

 JRV GROUP USA L.P., a Delaware limited                Case No. 19-_____ (___)
 partnership,

                                Debtor.

                   CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation’s equity interests, or states that there are no entities to report
under FRBP 7007.1.


 None [check if applicable]

            Name:            JRV Group Holding USA L.P.
            Address:         55 West Monroe Street, Suite 2900
                             Chicago, IL 60603




DOCS_LA:321509.1
                   Case 19-11095    Doc 1     Filed 05/13/19     Page 17 of 18



                      IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 JRV GROUP USA L.P., a Delaware limited             Case No. 19-_____ (___)
 partnership
                         Debtor.

                        CERTIFICATION OF CREDITOR MATRIX


               Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the “Debtor”) hereby certifies that the Creditor Matrix submitted herewith contains the names
and addresses of the Debtor’s creditors. To the best of the Debtor’s knowledge, the Creditor
Matrix is complete, correct, and consistent with the Debtor’s books and records.

               The information contained herein is based upon a review of the Debtor’s books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtor.




DOCS_LA:321509.1
                                         Case 19-11095                  Doc 1       Filed 05/13/19          Page 18 of 18




Fill in this information to identify the case:

Debtor name                                                                            _ _ h_i�p_________ _
                    JRV Group USA L.P., a Oelawa_r_e _ li_m_ i_ te_d_._p_a _ rt _ n _ ers

. United States Bankruptcy Court for the:          DISTRICT OF DELAWARE
                                                  -------         -----                 -
                                                                                        ------           -
                                                                                                         ----
: Case number (if known)
                                                                                                                                 D Check if this is an
                                                                                                          _____J                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12115

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


                 Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         D        Schedule AIB: Assets-Real and Personal Property (Official Form 206A/B)
         D        Schedule D:Creditors Who HaveClaims Secured by Property (Official Form 2060)
         D        Schedule EIF:Creditors Who Have UnsecuredClaims (Official Form 206EIF)
         O        Schedule G: ExecutoryContracts and Unexpired Leases (Official Form 206G)
         O        Schedule H:Codebtors (Official Form 206H)
         O        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
         O        Amended Schedule
         •        Chapter 11 orChapter9 Cases: List ofCreditors Who Have the 20 Largest UnsecuredClaims and Are Not Insiders (Official Form 204)
         a         Other document that requires a declaration           Corporate Ownership State         nt and Creditor Matrix Certification



                                May 13, 2019




                                                                      By: Mark Weigel, President and Sole Director
                                                                      Position or relationship to debtor




 Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
 Software Copyright (c) 1996-2019 Best Case. LLC • www.bestcase.com                                                                           Best Case Bankruptcy
